Ca :20-CVv- -
se 6:20-cv-00546-WWB-EJK Document 8 Filed 04/15/20 Page 1 of 1 PagelD 20

VERIFIED RETURN OF SERVICE

State of Florida County of Court

Case Muenber. B20-CVE46-ORL- BEI

Aa:

ROSITA LOUIGSANT on behalf of hersell and aff others similarly
siuated

eS

Defendant

VISTANA MANAGEMENT

Por.
Lewy & Levy

4900 Seworass Parkway
Serviga, FL EAa2e

Received by Affordable Process on tne Sist day of March, 2020 at 744. pm to be served on Vieland Managamert
tac. CIQ Corporation Service Gampany, 420% Hays. Street, Tadahases, FL 32901

|, Mary Green #245. 06 hereby affirm Wat on ine Ist day of April, 2020 at 438 pra, bk:

   

served a COR TION by dalwering a Yue copy ofthe Summons and Complaint with the date and hour oF
serving endorsed hereon by me, Ronnie Long as Customer Service Specialist for Vietans Management
ue, CPO Corporation Service Company. atihe adcress at 9304 Haye Street, Talanases, #1, 82504, anc
degoned said person of the contents Mere, in complianos oe

    

Linder penalties of perjury. | swear OF offers, gureuant io FLA. Seat 98.005 that | heave read be igragoing and ihe
tects slated there ane tue. | ermaver the age of 18, have no mierest inte above action, and am 3 Serified Process
Server is good standing in the county eowhich service was mace.

  

 

Mery Gre
Process Server

affordable Process

$020 Gellview Court

Unie (426

Delray Beach, FL 34484

(S67) 266-1064

yur Joo Seria: Nurber: APR. GOg000DS 4

Caeeecige NS FABER Sighaaass Seren Beh Hckeas Sanspe's, Parthes 6 Se

 

 

 

 

 
